                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            WESTERM DIVISION

JOSEPH THOMAS BIDDLE                                                    PETITIONER

VS.                       CASE NO. 4:18-CV-623-BRW-BD

MILLER COUNTY JAIL                                                     RESPONDENT


                                    JUDGMENT

      Consistent with the Order entered today, it is CONSIDERED, ORDERED, and

ADJUDGED that this case is hereby DISMISSED WITHOUT PREJUDICE.

      IT IS SO ORDERED this 9th day of October, 2018.



                                           /s/ Billy Roy Wilson_______________
                                           UNITED STATES DISTRICT JUDGE




                                          1
